 In the Matter of CREAMERY PACKAGE MANUFACTURING COMPANY(LAKE MILLS PLANT)andSTEEL WORKERS ORGANIZING COMMITTEE,C. I. O.Case No. R-20705.-Decided August 9,1941Jurisdiction:creamery and dairy machinery manufacturing industry.Investigation and Certification of Representatives:existence of question: dis-pute as to appropriate unit; election unnecessary where vast majority ofemployees are admittedly members of union in unit found to be appropriate.Unit Appropriate for Collective Bargaining:all office employees of the Companyexcluding confidential and supervisory employees.Nohl, PetriecCBlu ne,byMr. Leo F. NohlandMr. L. A. Stock-ing,of Milwaukee, Wis., for the Company.Mr. W. 0. Sonnemann,of Milwaukee, Wis., for the Union.Mr. Robert S. Fousek,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn May 22, 1941, Steel Workers Organizing Committee, C. I. 0.,herein called the Union, filed with the Regional Director for theTwelfth Region (Milwaukee, Wisconsin) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Creamery Package Manufacturing Company (LakeMills Plant) Lake Mills,Wisconsin, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On June 20, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuantto Section 9 (c) of the Act, and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On June 24, 1943, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to notice, a hearing was held on July 3, 1941, at Lake34 N. L. R. B., No. 15.108- CREAMERY PACKAGE MFG. CO.109Mills,Wisconsin, before Frederick Mett, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company and theUnion were represented and participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing, the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and-findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Creamery Package Manufacturing CompanyisanIllinoiscorporation operating nine plants throughout the United States, ofwhich only the Lake Mills Plant is involved in this proceeding.TheLake Mills Plant is engaged in the manufacture of creamery anddairy machinery.The record does not disclose the amount or valueof raw materials purchased from points without the State but theCompany admits that it purchases raw materials from without theState.Of the finished products over 95 per cent are sold and shippedto points outside the State of Wisconsin.The Company employsapproximately 23 office employees.H. THE ORGANIZATION INVOLVEDSteelWorkers Organizing Committee is a labor organization af-filiated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.After the petition wasfiled and before the hearing, it chartered Steel Workers OrganizingCommittee, Local 2453, as a labor organization for employees of theCompany.III.THE QUESTIONCONCERNINGREPRESENTATIONThe Company was requested and has refused to recognize theUnion as the exclusive representative of its employees in the allegedappropriate unit upon the grounds that almost all the employees inthe unit are confidential employees and hence not properly includedwithin a collective bargaining unit.A statement of the RegionalDirector introduced in evidence at the hearing discloses that theUnion represents a majority of the employees,in the unit hereinafter 110DECISIONSOF NATIONALLABOR RELATIONS BOARDfound to be appropriate for the purposes of collective bargaining.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operation of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe Union contends that all office employees of the Company,excluding confidential and supervisory employees,constitute an ap-propriate unit.Dispute exists over 15 office employees whom theUnion wishes to include.The Company desires to exclude them asconfidential employees.NormaBritzmanis listed as a stenographer. She makesreports ofa confidential nature to the general office.She has taken dictationconcerning labor problems in the plant.The information which shemight receive in this manner would apear to be confidential anddirectly related to the problem of labor relations.We find thatNorma Britzman is a confidential employee and accordingly, we shallexclude her from the unit.GilbertBergdoll is a blueprint-machine operator and executesorders by mechanically producing blueprints which are almost im-mediately placed in a vault.Knowledge gained from the blueprintsis claimed by the Company to be highly valuable.Harvey Carria islistedas anassistant to the cost accountant.'He has access to ma-terial,production, and labor costs.Harvey Haverkate and LeroyLawrence are listed as draftsmen.They generally carry out planslaid out by the designingengineer.Mabel Kuhlman is listed as areception clerk and telephone operator.She has access to the Com-pany's files; she uses this information in sendingtelegrams statingprice quotations.Margaret Miller is listed as an assistant to the1Evidencesubmitted to the RegionalDirector consisted of 17applicationcards, dated1941, all of whichcontain apparently genuine signaturesof personsRhose names appearon the Company's pay roll of June 12, 1941. The alleged appropriate unit containsapproximately 19 persons.2 Also referred to in therecord asHarvey Currie. CREAMERYPACKAGE MFG. CO.111cost accountant.3She figures final costs on machines, by arithmeticalcomputations using figures supplied her from cost record cards.Agnes Michaelis and Cordia Steinel are listed as assistant pay-rollclerks.They have information relative to pay-roll rates.RuthFayville,4 Alice Schultz, Evelyn Topel, and Marion Weber are listedas stock record clerks.They have access to information relative tocost records and stock.Orion Strasberg and Margaret Michel arelisted as assistants to the cost accountant. In addition to havinginformation as to costs, Miss Strasberg also assists in making outthe pay roll.Elizabeth Tilitson is listed as a typist.The onlyinformation which she might acquire would be received through thetyping of invoices.The information which the above-named personsmay possess in no instance relates directly to the problem of laborrelations.The possession of important information is of itselfinsufficient to justify exclusion from the right to collectivebargaining.We shall, therefore include these employees in the unit.We find that all office employees of the Company, excluding con-fidential and supervisory employees, constitute a unit appropriatefor the purposes of collective bargaining and that said unit willinsure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe parties agreed that, should the Board find that those employeesas to whom there was conflict were entitled to be included in theappropriate unit, the Union could be certified without an election.It is admitted that 17 of the 19 employees within the appropriateunit had authorized the Union to represent them.We find that theUnion has been designated and selected by a majority of the em-ployees in the unit herein found to be appropriate as their repre-sentative for the purposes of collective bargaining.The Union istherefore the exclusive representative of all employees in such unitfor the purposes of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Creamery Package Manufacturing Com-pany (Lake Mills Plant), Lake Mills, Wisconsin, within the meaningsAlso referredto inthe record as Margaret Mueller.*Also referred to in the record as Ruth Faville. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All office employees of the Company, excluding confidential andsupervisory employees, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.3.SteelWorkers ,Organizing Committee, C. I. 0., is the exclusiverepresentative for all of the employees in such unit for the purposesof collective bargaining, within the meaning of Section 9 (a) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that Steel Workers Organizing Committee,C. I. 0., has been designated and selected by a majority of the officeemployees, excluding confidential and supervisory employees, ofCreamery Package Manufacturing Company (Lake Mills Plant),Lake Mills,Wisconsin, as their representative for the purposes ofcollective bargaining, and that pursuant to Section 9 (a) of the Act,SteelWorkers Organizing Committee, C. I. 0., is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.